             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 1 of 69




 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10   BRUCE CORKER d/b/a RANCHO ALOHA;           )
11   COLEHOUR BONDERA and MELANIE               )
     BONDERA, husband and wife d/b/a            )    CASE NO. 2:19-cv-00290-RSL
12   KANALANI OHANA FARM; and ROBERT            )
     SMITH and CECELIA SMITH, husband and       )    S E C O N D A M E N D E D C O M P L A IN T -
13   wife d/b/a SMITHFARMS, on behalf of        )    C L A S S A C TIO N
14   themselves and others similarly situated,  )    FA L S E D E S IGN A TIO N O F O RIGIN
                                                )    L A N H A M A C T (15 U.S .C .§ 1125)
15                   Plaintiffs,                )
                                                )
16          v.                                  )
17                                              )
     COSTCO WHOLESALE CORPORATION, a )               JURY D E M A N D E D
18   Washington corporation; AMAZON.COM,        )
     INC., a Delaware corporation; HAWAIIAN     )
19
     ISLES KONA COFFEE, LTD., LLC, a            )
20   Hawaiian limited liability company; COST   )
     PLUS/WORLD MARKET, a subsidiary of         )
21   BED BATH & BEYOND, a New York              )
22   corporation; BCC ASSETS, LLC d/b/a         )
     BOYER’S COFFEE COMPANY, INC., a            )
23   Colorado corporation; L&K COFFEE CO.       )
     LLC, a Michigan limited liability company; )
24   MULVADI CORPORATION, a Hawaii              )
25   corporation; COPPER MOON COFFEE, LLC, )
     an Indiana limited liability company; GOLD )
26   COFFEE ROASTERS, INC., a Delaware          )
     corporation; CAMERON’S COFFEE AND          )
27

     S E C O N D A M E N D E D C O M P L A IN T
     #1314456 v1 / 72448-001                                                KAR R T U   T T L EC AM P BEL L
                                                                          701 FifthAvenue,S uite3300
                                                                           S eattle,W ashington98104
                                                                                  M ain:(206)223 1313
                                                                                    Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 2 of 69




 1   DISTRIBUTION COMPANY, a Minnesota         )
     corporation; PACIFIC COFFEE, INC., a      )
 2   Hawaii corporation; THE KROGER CO., an    )
 3   Ohio corporation; WALMART INC., a         )
     Delaware corporation; BED BATH &          )
 4   BEYOND INC., a New York corporation;      )
     ALBERTSONS COMPANIES INC., a              )
 5
     Delaware Corporation; SAFEWAY INC., a     )
 6   Delaware Corporation; MNS LTD., a Hawaii )
     Corporation; THE TJX COMPANIES d/b/a T.J. )
 7   MAXX, a Delaware Corporation;             )
     MARSHALLS OF MA, INC. d/b/a               )
 8
     MARSHALLS, a Massachusetts corporation; )
 9   SPROUTS FARMERS MARKET, INC. a            )
     Delaware corporation; COSTA RICAN GOLD )
10   COFFEE CO., INC., a Florida corporation.  )
11                                             )
                    Defendants.                )
12                                             _
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     S E C O N D A M E N D E D C O M P L A IN T
     #1314456 v1 / 72448-001                                     KAR R T U   T T L EC AM P BEL L
                                                                701 FifthAvenue,S uite3300
                                                                 S eattle,W ashington98104
                                                                        M ain:(206)223 1313
                                                                          Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 3 of 69




 1                                                  TA B L E O F C O N TE N TS
 2   I.      INTRODUCTION .......................................................................................................... 1
 3   II.     PARTIES ........................................................................................................................ 2
 4               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................... 3

 5               COST PLUS/WORLD MARKET............................................................................. 3
                 BCC ASSETS, LLC d/b/a BOYER’S COFFEE COMPANY, INC.......................... 4
 6
                 L&K COFFEE CO. LLC ........................................................................................... 4
 7               MULVADI CORPORATION ................................................................................... 4
 8               COPPER MOON COFFEE, LLC.............................................................................. 5
 9               GOLD COFFEE ROASTERS, INC. ......................................................................... 5
                 CAMERON’S COFFEE AND DISTRIBUTION COMPANY ................................ 6
10
                 PACIFIC COFFEE, INC. .......................................................................................... 6
11
                 THE KROGER CO.................................................................................................... 7
12               AMAZON.COM, INC............................................................................................... 7
13               WALMART INC....................................................................................................... 7
14               COSTCO WHOLESALE CORPORATION............................................................. 8
                 BED BATH & BEYOND INC.................................................................................. 8
15
                 ALBERTSONS COMPANIES INC.......................................................................... 8
16
                 SAFEWAY INC. ....................................................................................................... 9
17               MNS LTD. ................................................................................................................. 9
18               THE TJX COMPANIES............................................................................................ 9
19               MARSHALLS OF MA, INC................................................................................... 10
                 SPROUTS FARMERS MARKET, INC. ................................................................ 10
20
     III.    JURISDICTION AND VENUE ................................................................................... 10
21
     IV.     CLASS ACTION ALLEGATIONS ............................................................................. 11
22               Numerosity............................................................................................................... 12
23               Commonality ........................................................................................................... 12
24               Typicality ................................................................................................................. 13
                 Adequacy ................................................................................................................. 13
25
     V.      STATUTES OF LIMITATIONS TOLLING ............................................................... 14
26
                 Discovery Rule ........................................................................................................ 14
27               Fraudulent Concealment .......................................................................................... 15

     S E C O N D A M E N D E D C O M P L A IN T -i
     #1314456 v1 / 72448-001                                                                                      KAR R T U    T T L EC AM P BEL L
                                                                                                                701 FifthAvenue,S uite3300
                                                                                                                 S eattle,W ashington98104
                                                                                                                        M ain:(206)223 1313
                                                                                                                          Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 4 of 69




 1               Estoppel ................................................................................................................... 15
 2   VI.     FACTUAL BACKGROUND....................................................................................... 15
     VII.    ELEMENTAL TESTING OF COFFEE....................................................................... 18
 3
     VIII. THE DEFENDANTS’ PRODUCTS AND WRONGFUL ACTS................................ 21
 4
                 PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”) ....................... 23
 5               MULVADI CORPORATION ................................................................................. 26
 6               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................. 29
 7               GOLD COFFEE ROASTERS, INC. ....................................................................... 33
                 COST PLUS/WORLD MARKET........................................................................... 36
 8
                 BOYER’S ................................................................................................................ 41
 9
                 L&K COFFEE CO. LLC (MAGNUM EXOTICS)................................................. 45
10               COPPER MOON COFFEE ..................................................................................... 48
11               CAMERON’S.......................................................................................................... 52
12               THE KROGER CO.................................................................................................. 55
                 AMAZON.COM...................................................................................................... 58
13
                 WALMART............................................................................................................. 59
14
                 COSTCO.................................................................................................................. 59
15               BED BATH & BEYOND........................................................................................ 59
16               ALBERTSONS & SAFEWAY ............................................................................... 59
17               MNS LTD. (“ABC”)................................................................................................ 59
                 TJX........................................................................................................................... 59
18
                 MARSHALLS OF MA............................................................................................ 60
19
                 SPROUTS................................................................................................................ 60
20   IX.     PRAYER FOR RELIEF ............................................................................................... 62
21
22
23
24
25
26
27

     S E C O N D A M E N D E D C O M P L A IN T -ii
     #1314456 v1 / 72448-001                                                                                       KAR R T U    T T L EC AM P BEL L
                                                                                                                  701 FifthAvenue,S uite3300
                                                                                                                   S eattle,W ashington98104
                                                                                                                          M ain:(206)223 1313
                                                                                                                            Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 5 of 69




 1             Plaintiffs, growers of Kona coffee, through their counsel of record, on their own behalf and on
 2   behalf of all others similarly situated, aver, allege and state as follows their Second Amended
 3
     Complaint against the Defendants, based on information and belief and the investigation of their
 4
     counsel.
 5
 6                                            I.     IN TRO D UC TIO N

 7             1.      This class action is filed on behalf of the Kona coffee farmers who grow the entire
 8   worldwide supply of authentic Kona coffee. Kona coffee, renowned for its distinctive flavor and
 9
     aroma, is one of the most famous and revered specialty coffees in the world. But only coffee grown
10
     on farms located within the Kona District of the Big Island of Hawaii (“Kona District” defined in
11
12   paragraph 38 below) can be truthfully marketed, labeled, and sold as Kona coffee. The volcanic soil,

13   the elevation, and the humidity of this region combine to give Kona coffee its distinctive
14
     characteristics. The term “Kona” tells consumers their coffee comes from this distinctive geographic
15
     region.
16
17             2.      Plaintiffs bring this action against coffee distributors, wholesalers, and retailers who

18   for years have wrongfully profited from the goodwill and reputation associated with the geographic
19   region of Kona by passing off ordinary commodity coffee as “Kona” coffee. Defendants’ deceptive
20
     practices have flooded the market with counterfeit “Kona” coffee products, injuring honest Kona
21
     farmers in two distinct ways. First, the marketplace is overwhelmed with counterfeit “Kona” products,
22
23   and that excessive supply drives the price down sharply. Second, because the counterfeit products are

24   basically comprised of generic commodity coffee, consumers are misled into concluding that Kona
25
     coffee is nothing special. These deceived consumers become less likely to pay a premium for authentic
26
     Kona coffee in the future.
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -1                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                       S eattle,W ashington98104
                                                                                          M ain:(206)223 1313
                                                                                            Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 6 of 69




 1            3.       By their actions, Defendants have artificially depressed the market price of authentic
 2   Kona coffee, harmed the reputation of authentic Kona coffee as a premium product, and caused
 3
     consumer confusion as to the legitimate sources of Kona coffee. As a direct result, Plaintiffs have lost
 4
     considerable profits, and Defendants have made considerable unjust profits, all in violation of the
 5
 6   Lanham Act, 15 U.S.C. § 1125.

 7            4.       Plaintiffs bring this action to obtain redress for all Kona coffee growers who have been
 8
     similarly injured by the conduct of the Defendants. Plaintiffs seek to recover for the members of the
 9
     Class all damages available under the Lanham Act, including compensation for lost profits,
10
11   disgorgement of profits of the Defendants, corrective advertising damages, and statutory attorneys’

12   fees and costs. Plaintiffs also seek equitable relief in the form of an injunction permanently prohibiting
13   the Defendants responsible for producing the accused coffee products from marketing, selling, or
14
     distributing any coffee products labeled Kona. Plaintiffs further seek an injunction prohibiting the
15
     retail Defendants from selling any coffee products that falsely designate Kona as the source of origin
16
17   of the coffee.

18                                                   II.   P A RTIE S
19            5.       Plaintiff Bruce Corker is an individual who throughout the class period described in
20
     this Complaint has done business under the name of “Rancho Aloha,” growing, harvesting, and
21
     roasting Kona coffee within the Kona District. Mr. Corker sells his Kona coffee under the “Rancho
22
23   Aloha” label to consumers around the world through his website, www.ranchoaloha.com.

24            6.       Plaintiffs Colehour and Melanie Bondera are a married couple who throughout the class
25
     period described in this Complaint have done business under the name of “Kanalani Ohana Farm,”
26
     growing, harvesting, and roasting Kona coffee within the Kona District. The Bonderas sell their Kona
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -2                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                       S eattle,W ashington98104
                                                                                          M ain:(206)223 1313
                                                                                            Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 7 of 69




 1   coffee under the “Kanalani Ohana Farm” label to consumers around the world through their website,
 2   www.kanalaniohana.farm.
 3
              7.       Plaintiffs Robert and Cecelia Smith are a married couple who throughout the class
 4
     period described in this Complaint have done business under the name of “Smithfarms,” growing,
 5
 6   harvesting, and roasting Kona coffee within the Kona District. The Smiths sell their Kona coffee

 7   under the “Smithfarms” label to consumers around the world through their website,
 8
     www.smithfarms.com.
 9
              8.       On information and belief, defendant HAWAIIAN ISLES KONA COFFEE LTD.,
10
11   LLC (“Hawaiian Isles”), is a Hawaii limited liability company with its principal place of business in

12   Honolulu, Hawaii. Hawaiian Isles sells a variety of coffee products throughout the United States,
13   including this Judicial District, through various retail outlets, including but not limited to Cost Plus
14
     World Market, Kroger, Safeway, Albertsons, ABC Stores, Amazon, and Walmart. Hawaiian Isles
15
     falsely designates the geographic origin of its “Kona” coffee products with the prominent placement
16
17   of KONA on the front of the packaging. Hawaiian Isles advertises its coffee products nationally on

18   the Internet and with digital marketing campaigns through social media sites such as Facebook.
19
              9.       On information and belief, defendant COST PLUS/WORLD MARKET (“World
20
     Market”) is a retail chain with 276 stores across the United States including 11 stores located in this
21
22   Judicial District. World Market, with its headquarters in Alameda, California, is a wholly owned

23   subsidiary of BED, BATH & BEYOND INC., a New York corporation. Through its retail locations
24   and its own online store, www.worldmarket.com, World Market sells in this Judicial District and
25
     throughout the United States both its own private-label Kona coffee products as well as Kona coffee
26
     products offered by third parties. World Market falsely designates the geographic origin of its “Kona”
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -3                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                     S eattle,W ashington98104
                                                                                        M ain:(206)223 1313
                                                                                          Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 8 of 69




 1   coffee products with the prominent placement of KONA on the front of the packaging. Certain third-
 2   party coffee products that World Market sells, such as those from Hawaiian Isles, similarly feature on
 3
     the label the false designation of KONA as the geographic origin of the coffee.
 4
              10.      On information and belief, BCC ASSETS, LLC d/b/a BOYER’S COFFEE
 5
 6   COMPANY, INC. (“Boyer’s”) is a Colorado corporation with its principal place of business in

 7   Denver, Colorado. Boyer’s is a wholly owned subsidiary of Luna Gourmet Coffee and Tea Company,
 8
     LLC, which is a Colorado limited liability company also based in Denver, Colorado. Boyer’s sells its
 9
     coffee products in this Judicial District and throughout the United States through its online store at
10
11   www.boyerscoffee.com as well as through national retailers including but not limited to Amazon,

12   Walmart, and Safeway. Boyer’s falsely designates the geographic origin of its “Kona” coffee products
13   with the prominent placement of KONA on the packaging.
14
              11.      On information and belief, defendant L&K COFFEE CO. LLC (“L&K”) is a Michigan
15
     limited liability company with its principal place of business at Nunica, Michigan. L&K primarily
16
17   does business under the name Magnum Coffee Roastery, under which it sells a variety of coffee

18   products under its Magnum Exotics label. L&K sells its coffee products throughout the United States,
19
     including this Judicial District, through both its own online store, www.javaboulevard.com, and
20
     various retail outlets, including but not limited to Costco, Amazon, Walmart, T.J. Maxx and Marshalls.
21
22   L&K falsely designates the geographic origin of its “Kona” coffee products with the prominent

23   placement of KONA on the front of the packaging.
24            12.      On information and belief, defendant MULVADI CORPORATION is a Hawaii
25
     corporation with its principal place of business in Honolulu, Hawaii. Mulvadi sells a variety of coffee
26
     products throughout the United States, including this Judicial District, through various retail outlets,
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -4                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                     S eattle,W ashington98104
                                                                                        M ain:(206)223 1313
                                                                                          Fax:(206)682 7100
              Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 9 of 69




 1   including but not limited to ABC Stores, Amazon, and Walmart. Mulvadi falsely designates the
 2   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 3
     of the packaging.
 4
              13.       On information and belief, defendant COPPER MOON COFFEE, LLC (“Copper
 5
 6   Moon”) is an Indiana limited liability company with its principal place of business in East Lafayette,

 7   Indiana. Copper Moon sells a variety of coffee products in this Judicial District and throughout the
 8
     United         States,    including       this   Judicial   District,   both   through        its     webpage,
 9
     www.coppermooncoffee.com, and through various retail outlets, including but not limited to Copper
10
11   Moon Coffee Cafes, Amazon, Walmart, Sam’s Club, Bed Bath & Beyond (the parent company of

12   World Market), Office Depot, and Staples. Copper Moon falsely designates the geographic origin of
13   its “Kona” coffee products with the prominent placement of KONA on the front of the packaging.
14
              14.       On information and belief, defendant GOLD COFFEE ROASTERS, INC., dba Gold
15
     Coffee Co. (or Gold Coffee Company), (“Gold”), is a Delaware corporation with its principal place of
16
17   business in Jupiter, Florida. Gold roasts, manufactures and packages a variety of coffee products for

18   defendant COSTA RICAN GOLD COFFEE COMPANY, INC. (“Costa Rican Gold”), which also
19
     does business as Gold Coffee Co. (or Gold Coffee Company). In addition, Costa Rican Gold sells
20
     coffee products Hawaiian Gold and Parry Estates Coffee marks on the packaging. Costa Rican Gold
21
22   is a Florida corporation with its principal place of business in Jupiter, Florida. Collectively, all accused

23   coffee products sold under the Gold Coffee Co. (or Gold Coffee Company) trade name and the
24   Hawaiian Gold and Parry Estates Coffee trademarks are hereinafter referred to as “Gold Coffee
25
     Products.” Gold and Costa Rican Gold share a facility at 1425 Park Lane South, Jupiter, Florida. This
26
     is the same address printed on the Gold Coffee Products roasted, manufactured, sold, distributed and/or
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -5                                  701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                         S eattle,W ashington98104
                                                                                            M ain:(206)223 1313
                                                                                              Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 10 of 69




 1   marketed by Gold and Costa Rican Gold. On information and belief, Gold and Costa Rican Gold
 2   share the same officers and directors and comingle their records. Both entities also have the same
 3
     owner and president, John Parry. Defendants Gold and Costa Rican Gold shall hereinafter be referred
 4
     to as the “Gold Defendants.” The Gold Defendants advertise and offer the Gold Coffee Products for
 5
 6   sale through www.goldcoffee.com, which on information and belief is a domain owned by Gold. The

 7   Gold Defendants roast, manufacture, market, distribute and sell a variety of coffee products throughout
 8
     the United States, including this Judicial District, through various retail outlets, including but not
 9
     limited to Costco, Kroger, Amazon, Walmart, T.J. Maxx and Marshalls. Gold Defendants falsely
10
11   designate the geographic origin of their “Kona” coffee products with the prominent placement of

12   KONA on the front of the packaging.
13            15.      On information and belief, CAMERON’S COFFEE AND DISTRIBUTION
14
     COMPANY (“Cameron’s”) is a Minnesota corporation with its principal place of business in
15
     Shakopee, Minnesota. Cameron’s sells its coffee products in this Judicial District and throughout the
16
17   United States through its online store at www.cameronscoffee.com as well as through national retailers

18   including but not limited to Amazon, Walmart, Target, Sprouts, and Safeway. Cameron’s falsely
19
     designates the geographic origin of its “Kona” coffee products with the prominent placement of
20
     KONA on the packaging.
21
22            16.      On information and belief, defendant PACIFIC COFFEE, INC., which does business

23   as Maui Coffee Company (“MCC”), is a Hawaii corporation with its principal place of business in
24   Lahaina, Hawaii. MCC sells a variety of coffee products throughout the United States, including this
25
     Judicial District, both through its webpage, www.mauicoffeeco.com, and through various retail
26
     outlets, including but not limited to ABC Stores, Amazon, Walmart, and Target. MCC falsely
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -6                             701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 11 of 69




 1   designates the geographic origin of its “Kona” coffee products with the prominent placement of 100%
 2   KONA on the front of the packaging.
 3
              17.      On information and belief, defendant THE KROGER CO. (“Kroger”) is an Ohio
 4
     Corporation, with its principal place of business in Cincinnati, Ohio. Kroger is a retail chain with over
 5
 6   2,700 stores across the United States, including approximately 119 stores located in this Judicial

 7   District. Kroger also does business as Fred Meyer and QFC. With its private label “Kivu,” Kroger
 8
     falsely designates the geographic origin of its “Kona” coffee products with the prominent placement
 9
     of KONA on the label of both its pre-packaged products and its self-serve coffee dispensers. In
10
11   addition, Kroger sells coffee products from Gold Defendants, and others, which also falsely designates

12   Kona as the geographic origin of its coffee.
13            18.      On information and belief, defendant AMAZON.COM, INC. (“Amazon”) is a
14
     Delaware corporation with its principal place of business located in Seattle, Washington. Amazon is
15
     the largest online retailer in the world. Through its online store at www.amazon.com, Amazon sells
16
17   in this Judicial District and throughout the United States a variety of deceptive coffee products,

18   including, but not limited to, the following:      Hawaiian Isles, Gold Coffee Products, Mulvadi,
19
     Cameron’s, Copper Moon, Boyer’s, Hazz and Magnum Exotics. Each of these brands sells products
20
     that falsely designate KONA as the origin of the coffee beans.
21
22            19.      On information and belief, defendant WALMART INC. (“Walmart”) is a corporation

23   organized and existing under the laws of the State of Delaware with its principal place of business in
24   Bentonville, Arkansas. Walmart has a total of 5,358 stores nationwide, and approximately 67 stores
25
     in Washington. Walmart sells in this Judicial District and throughout the United States a variety of
26
     deceptive coffee products, including but not limited to the following: MCC, Mulvadi, Copper Moon,
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -7                               701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 12 of 69




 1   Cameron’s, Gold Coffee Products, Boyer’s, and Hawaiian Isles. Each of these brands sells products
 2   that falsely designate KONA as the origin of the coffee beans.
 3
              20.      On information and belief, defendant COSTCO WHOLESALE CORPORATION
 4
     (“Costco”) is a corporation organized and existing under the laws of the State of Washington with its
 5
 6   principal place of business in Issaquah, Washington. Costco is the second largest retailer in the world,

 7   and it owns and operates numerous retail locations within this Judicial District. Through its retail and
 8
     online stores, Costco sells in this Judicial District and throughout the United States deceptive coffee
 9
     products such as Magnum Exotics and Gold Coffee Products, which falsely designates KONA as the
10
11   origin of the coffee beans.

12            21.      On information and belief, defendant BED BATH & BEYOND INC. (“Bed Bath”), is
13   a New York corporation with its headquarters in Union, NJ. Bed Bath operates over 1000 retail
14
     locations across the country, including numerous retail locations within this Judicial District.
15
     Bed Bath is the parent company of defendant World Market. Through its retail locations and its own
16
17   online store, Bed Bath sells in this Judicial District and throughout the United States various coffee

18   products labeled “Kona” from brands including, but not limited to, Copper Moon. The Copper Moon
19
     coffee products sold by Bed Bath feature on the label the false designation of KONA as the geographic
20
     origin of the coffee.
21
22            22.      On information and belief, defendant ALBERTSONS COMPANIES INC.

23   (“Albertsons”) is a Delaware corporation with its principal place of business in Boise, Idaho.
24   Albertsons is a national grocery store chain with over 2,300 locations across the United States,
25
     including approximately 20 stores in this Judicial District. Albertsons is the parent company of
26
     Safeway, Inc. Through its grocery stores in this Judicial District and throughout the United States,
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -8                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                     S eattle,W ashington98104
                                                                                        M ain:(206)223 1313
                                                                                          Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 13 of 69




 1   Albertsons sells a variety of deceptive coffee products, including but not limited to Hawaiian Isles,
 2   which falsely designates KONA as the origin of the coffee beans.
 3
              23.      On information and belief, defendant SAFEWAY INC. (“Safeway”) is a Delaware
 4
     corporation with its principal place of business in Pleasanton, CA. Safeway is a national grocery store
 5
 6   chain with over 900 locations across the United States, including dozens of stores in this Judicial

 7   District. Safeway is a subsidiary of Albertsons. Through its grocery stores in this Judicial District
 8
     and throughout the United States, Safeway sells a variety of deceptive coffee products, including but
 9
     not limited to Hawaiian Isles, which falsely designates KONA as the origin of the coffee beans.
10
11            24.      On information and belief, defendant MNS LTD. is a Hawaii corporation with its

12   principal place of business located at Honolulu, Hawaii. Under the tradename ABC Stores, MNS Ltd.
13   (hereinafter “ABC”) owns and operates a chain of retail stores through which it sells a variety of coffee
14
     products labeled as “Kona.” ABC also sells in this Judicial District and throughout the United States
15
     coffee products labeled as “Kona” through its online store at www.abcstores.com. Some of the coffee
16
17   products sold by ABC falsely designate KONA as the origin of the coffee beans. Those offending

18   brands include but are not limited to Mulvadi, MCC, and Hawaiian Isles.
19
              25.      On information and belief, defendant THE TJX COMPANIES (“TJX”) is a Delaware
20
     corporation with its principal place of business in Framingham, Massachusetts. TJX Companies, Inc.
21
22   does business in Washington and elsewhere as T.J. Maxx. TJX operates a chain of T.J. Maxx retail

23   stores in the United States, with numerous locations in this Judicial District, through which it sells a
24   variety of coffee products labeled as “Kona.” TJX touts itself as one of the largest off-price retailers
25
     in the country. Some of the coffee products sold by TJX falsely designate KONA as the origin of the
26
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -9                               701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 14 of 69




 1   coffee beans. Those offending brands include, but are not limited to, Gold Coffee Products, Magnum
 2   Exotics, and Kona Roasting Co.
 3
              26.      On information and belief, defendant MARSHALLS OF MA, INC. (“Marshalls of
 4
     MA”) is a Massachusetts corporation with its principal place of business in Framingham,
 5
 6   Massachusetts. Marshalls of MA does business in Washington and elsewhere as Marshalls. Marshalls

 7   of MA operates a chain of Marshalls retail stores in the United States, with numerous locations in this
 8
     Judicial District, through which it sells a variety of coffee products labeled as “Kona.” Marshalls of
 9
     MA touts itself as one of the largest off-price retailers in the country. Some of the coffee products
10
11   sold by Marshalls falsely designate KONA as the origin of the coffee beans. Those offending brands

12   include, but are not limited to, Gold Coffee Products, Magnum Exotics, and Kona Roasting Co.
13            27.      On information and belief, defendant SPROUTS FARMERS MARKET, INC.
14
     (“Sprouts”) is a Delaware corporation with its principal place of business in Phoenix, Arizona. Sprouts
15
     operates over 200 grocery stores across the United States, including multiple locations within this
16
17   Judicial District. Some of the coffee products sold by Sprouts falsely designate KONA as the origin

18   of the coffee beans. Those offending brands include, but are not limited to, Cameron’s.
19
                                      III.     JURIS D IC TIO N A N D V E N UE
20
              28.      This action arises under 15 U.S.C. §1125(a). This Court has original subject matter
21
     jurisdiction over Plaintiffs’ claims for Lanham Act violations under 15 U.S.C. §1121(a) and federal
22
23   question jurisdiction under 28 U.S.C. §§1331.

24            29.      The Defendants conduct business in this Judicial District, have sold products in this
25
     Judicial District falsely designating “Kona” as the origin of the coffee, and have injured the reputation
26
     of Kona and the farmers of authentic Kona coffee in this Judicial District. Defendant Amazon, which
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -10                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 15 of 69




 1   sells many of the other defendants’ deceptive “Kona” products, has its principal place of business in
 2   this Judicial District. Defendant Costco also has its principal place of business, and numerous retail
 3
     locations, in this Judicial District. Amazon and Costco are two of the highest-volume retailers in the
 4
     world. All of the defendants who produce the deceptive “Kona” products identified in this complaint
 5
 6   sell such products in this Judicial District, either through numerous physical retail locations (including

 7   but not limited to retailers who are also defendants in this litigation) or through online stores (again
 8
     including but not limited to retailers who are also defendants in this litigation). Many of the defendants
 9
     who manufacture the deceptive “Kona” products named in this complaint also sell, through their own
10
11   online stores, such product directly to consumers in this Judicial District. All of the retail defendants

12   who sell the deceptive “Kona” products identified in this complaint either operate multiple retail
13   locations in this Judicial District, or they sell the accused products through an online store and then
14
     ship the accused products to consumers in this Judicial District. The prevalence of the sale and
15
     distribution of the deceptive “Kona” products in this Judicial District has harmed the reputation and
16
17   goodwill associated with the Kona origin for coffee and has impaired the Plaintiffs’ ability to obtain a

18   fair price for their authentic Kona coffee, or otherwise compete, in this Judicial District. Each of the
19
     defendants has committed acts of unfair competition and false advertising in this Judicial District in
20
     violation of the Lanham Act.
21
22            30.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial part of

23   the events or omissions giving rise to the claims occurred in this Judicial District.
24                                 IV .     C L A S S A C TIO N A L L E GA TIO N S
25
              31.      Plaintiffs bring this action on behalf of themselves and all other persons similarly
26
     situated under Federal Rule of Civil Procedure 23. In particular, they seek to represent a Class of:
27


                                                                                     KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -11                                  701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                          S eattle,W ashington98104
                                                                                             M ain:(206)223 1313
                                                                                               Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 16 of 69




 1                     All persons and entities who commercially farmed Kona coffee in
                       the Kona District and then sold their Kona coffee, provided that they
 2                     farmed and sold their Kona coffee during the time that any
                       Defendant sold coffee product with the false designation of Kona as
 3                     the origin of the coffee product.
 4
     Plaintiffs also seek to represent 19 Defendant-Specific Subclasses:
 5
                       All persons and entities who commercially farmed Kona coffee in
 6                     the Kona District and then sold their Kona coffee, provided that they
                       farmed and sold their Kona coffee during the time [Defendant] sold
 7                     coffee product with the false designation of Kona as the origin of
                       the coffee product.
 8
     Excluded from both the Class and the Subclasses are any entities named as Defendants in this action.
 9
10            32.      Plaintiffs meet the prerequisites of Rule 23(a):

11                     a.            N u m erosity. On information and belief, between 600 and 1,000 sole entities
12
     grow Kona coffee. The members of the Class and each Subclass are thus so numerous that joinder of
13
     all Class members in this action is not practical.
14
15                     b.            C om m onality. The answers to questions common to the Class and Subclasses

16   will drive the resolution of this litigation. The common questions of law and fact include:
17                               i.         whether Defendants manufactured or sold coffee labeled as “Kona” that
18
     was not grown in the Kona District of Hawaii;
19
                               ii.          whether Defendants’ distribution and sale of products falsely labeled as
20
21   “Kona” has created or is likely to create confusion among consumers;

22                             iii.         whether labeling coffee not grown in the Kona District of Hawaii as
23
     “Kona” constitutes a violation of the Lanham Act;
24
                               iv.          whether the Defendants’ Lanham Act violations have negatively
25
26   affected the market price of authentic Kona coffee;

27


                                                                                        KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -12                                    701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                            S eattle,W ashington98104
                                                                                               M ain:(206)223 1313
                                                                                                 Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 17 of 69




 1                             v.         whether the Defendants’ Lanham Act violations have injured the
 2   goodwill and reputation of the Kona name;
 3
                               vi.        the extent of damages to authentic Kona growers;
 4
                            vii.          the extent of Defendants’ profits earned as a result of falsely or
 5
 6   misleadingly designating “Kona” as the origin of their coffee products;

 7                          viii.         the corrective advertising required to remedy the damage Defendants
 8
     have caused to the goodwill and reputation of the Kona name; and
 9
                               ix.        the form of injunction necessary to prevent Defendants from causing
10
11   further harm in violation of the Lanham Act.

12                     c.          Typicality. Plaintiffs have the same interests as all members of the Class and
13   Subclasses they seek to represent, and Plaintiffs’ claims arise out of the same set of facts and conduct
14
     as all other members of the Class and Subclasses. Plaintiffs and all proposed Class members grew
15
     and sold authentic Kona coffee and competed against the growers and sellers of coffee falsely labeled
16
17   as “Kona.” All of the claims of Plaintiffs and proposed Class members arise out of Defendants’

18   conduct in manufacturing, marketing, and selling coffee falsely labeled as “Kona.”
19
                       d.          A d equ acy. Plaintiffs will fairly and adequately represent and protect the
20
     interests of the proposed Class members. Plaintiffs’ interests align with those of the class members,
21
22   and Plaintiffs have no fundamental conflicts with the Class. Plaintiffs have retained counsel competent

23   and experienced in Lanham Act, complex commercial, and class action litigation who will fairly and
24   adequately represent the Class.
25
              33.      Plaintiffs meet the prerequisites of Rule 23(b)(2) because Defendants have acted and
26
     refused to act on grounds that apply generally to the Class, such that final injunctive relief or
27


                                                                                      KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -13                                  701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                          S eattle,W ashington98104
                                                                                             M ain:(206)223 1313
                                                                                               Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 18 of 69




 1   corresponding declaratory relief is appropriate respecting the Class as a whole. Defendants’ sale of
 2   coffee mislabeled as “Kona” coffee affected each Plaintiff and Class member in the same way. And
 3
     the Lanham Act provides for injunctive relief to prevent the Defendants from continuing to sell coffee
 4
     mislabeled as “Kona” coffee to prevent further harm to each Plaintiff and Class member.
 5
 6            34.      Plaintiffs meet the prerequisites of Rule 23(b)(3):

 7                     a.       The common questions of law and fact enumerated above predominate over any
 8
     questions affecting only individual members of the Class, and a class action is superior to other
 9
     methods for the fair and efficient adjudication of this controversy, as joinder of all members is
10
11   impracticable.

12                     b.       Defendants are sophisticated parties with substantial resources, while proposed
13   Class members generally are not, and prosecution of this litigation is likely to be expensive, as proved
14
     by the extensive scientific analysis that preceded the filing of this complaint. Because the economic
15
     damages suffered by any individual Class member from any individual defendant may be relatively
16
17   modest compared to the expense and burden of individual litigation, it would be impracticable for

18   proposed Class members to seek redress individually for Defendants’ wrongful conduct.
19
                               V.     S TA TUTE S O F L IM ITA TIO N S TO L L IN G
20
              35.      D iscoveryRu le. Plaintiffs and Class members did not know and could not have known
21
     about their Lanham Act causes of action because, even assuming general awareness of the sales of
22
23   fake Kona coffee, it is impossible to know that a particular defendant has sold such coffee without

24   either (1) extensive and expensive chemical analysis of the coffee itself that very few laboratories can
25
     perform and which Plaintiffs and the Class members likely cannot afford to pay for on their own, or
26
     (2) documents and information in the exclusive possession of the defendant. Reasonable and diligent
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -14                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 19 of 69




 1   investigation did not and could not reveal a factual basis for the Lanham Act claims alleged in this
 2   complaint prior to the investigation and extensive scientific testing that led to the Complaint itself.
 3
              36.      Frau d u lentC oncealm ent. Any applicable statutes of limitations have been tolled by
 4
     Defendants’ knowing, active, and ongoing concealment of the facts as alleged in this Complaint.
 5
 6   Defendants falsely labeled their coffee as “Kona” with the intent that other participants in the market,

 7   including Plaintiffs, Class members, and consumers, would be unable to determine whether or not the
 8
     coffee was authentic Kona coffee. The truth about the origin of the coffee contained in Defendants’
 9
     products was information within Defendants’ exclusive control. The Defendants’ had actual
10
11   knowledge of their acts of concealment. Under the Lanham Act, Defendants owed and owe to

12   Plaintiffs and Class members the duty to refrain from making false designations of the origin of their
13   products.
14
              37.      E stoppel. Under the Lanham Act, Defendants owed and owe to Plaintiffs and Class
15
     members the duty to refrain from making false designations of the origin of the coffee in their their
16
17   coffee products. Defendants knowingly, affirmatively, and actively concealed the true character of

18   their coffee, and that concealment continues. Defendants know and take unfair advantage of the
19
     market for authentic Kona coffee. Defendants are estopped from relying on any statute of limitations
20
     or advancing any laches argument in defense of this action.
21
22                                     V I.     FA C TUA L B A C KGRO UN D

23            38.      Kona coffee is one of the rarest and most prized coffees in the world. Kona coffee is

24   grown in the Kona District on the Big Island of Hawaii (the “Kona District”). See map below. See also
25
     Hawaii Administrative Rules (“HAR”) §4-143-3 (defining the geographic region of Kona as the
26
     “North Kona and South Kona districts on the island of Hawaii, as designated by the State of Hawaii
27


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -15                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 20 of 69




 1   Tax Map”). The Kona District contains only 3,800 acres of land cultivated for Kona coffee production,
 2   which sharply limits the amount of Kona coffee that can be grown.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
              39.      Only coffee grown in the Kona District can be sold as Kona coffee. Coffee grown
15
16   outside of the Kona District, even if grown within the state of Hawaii, cannot be sold as Kona coffee.
17            40.      Kona coffee has been grown in the Kona District since 1828. The Kona District’s
18
     volcanic soil, elevation, rainfall, proximity to the Pacific Ocean, moderate temperatures, and sunshine
19
     all interact to create Kona coffee’s distinctive characteristics. Kona coffee’s unique flavor, aroma,
20
21   and mouth feel are a direct result of this growing environment.

22            41.      The Kona name tells consumers that they are buying coffee grown in the Kona District.
23   The name also tells consumers that the coffee has a distinctive flavor profile, and that the beans are of
24
     the highest quality. Consequently, consumers have been willing to pay a premium for Kona coffee.
25
26
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -16                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 21 of 69




 1            42.      Within the Kona District, between 600 and 1,000 farmers grow Kona coffee beans.
 2   The typical Kona farmer cultivates no more than five acres, which is a very small farming operation.
 3
     These farms typically operate as family businesses.
 4
              43.      Kona farmers produce approximately 2.7 million pounds of green Kona coffee each
 5
 6   year. That compares to 20 billion pounds of green coffee produced worldwide. In other words,

 7   authentic Kona represents approximately 0.01% of worldwide coffee production.                  It is truly a
 8
     premium product.
 9
              44.      But even though only 2.7 million pounds of authentic green Kona coffee is grown
10
11   annually, over 20 million pounds of coffee labeled as “Kona” is sold at retail. That is physically

12   impossible; someone is lying about the contents of their “Kona” products.
13            45.      Defendants sell packaged coffee products that are presented to consumers as Kona
14
     coffee, but that actually contain cheap commodity coffee beans. Some packages contain trace amount
15
     of Kona coffee, while other packages contain no Kona coffee at all.
16
17            46.      The malicious actions taken by these Defendants, both individually and collectively,

18   cause significant harm to legitimate Kona farmers. First, the Defendants flood the market with what
19
     appears to be Kona coffee. This tremendous supply of counterfeit Kona coffee pushes prices down
20
     sharply. And that low pricing artificially restrains the profitability of legitimate Kona coffee
21
22   farms. Second, the Defendants are selling run-of-the-mill commodity coffee and labeling it as Kona

23   coffee. A consumer who tries that inferior product, thinking it is Kona coffee, will conclude that Kona
24   coffee is not worth a premium price. That consumer will be unwilling to pay a premium price for
25
     Kona in the future.
26
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -17                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 22 of 69




 1            47.      This pricing damage is not just theoretical; it is visible in the marketplace. Kona coffee
 2   performs differently in the marketplace than similarly-situated specialty coffees. For example, the
 3
     specialty coffee called Jamaica Blue Mountain Coffee (“Blue Mountain”) is another premium coffee
 4
     with a specific geographic designation of origin. Blue Mountain is grown in an annual volume that is
 5
 6   comparable to Kona. And Blue Mountain is pushed into the same distribution channels. Yet

 7   Blue Mountain sells for between two and five times the price per pound of Kona.
 8
              48.      The impact of lower Kona pricing on the Plaintiffs and the Class is significant.
 9
     Growing Kona coffee is a very expensive proposition, largely because the topography of the Kona
10
11   District makes it nearly impossible to use modern farming machinery. Kona farms are therefore

12   manual farming operations, with significant labor required to plant and harvest the coffee.
13            49.      Despite the fact that they sell a premium product, the typical Kona coffee farmer, who
14
     is forced to sell their Kona coffee at a depressed price due to the actions of the Defendants, struggle
15
     to turn a significant profit from their Kona coffee farming operation. Sellers of premium products
16
17   with worldwide reputations typically enjoy above-market profit margins, reflecting the desirability of

18   the product. The fact that so many Kona farmers struggle is shocking.
19
              50.      Kona farmers have suspected bad actors in the Kona marketplace for years. The
20
     problem has always been determining what was actually in a particular bag as that information has
21
22   been concealed from the Kona farmers. Modern chemistry can now provide answers to that question.

23                              V II. E L E M E N TA L TE S TIN G O F C O FFE E
24            51.      Kona coffee is grown in a very specific geographic area on the Big Island of
25
     Hawaii. That geographic area has a distinctive soil composition, due largely to its proximity to
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -18                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 23 of 69




 1   volcanoes. And that geographic area has distinctive humidity and rainfall, due largely to its proximity
 2   to the Pacific Ocean.
 3
              52.      As a result of the local soil and rainfall, certain elements are present in high
 4
     concentrations in Kona coffee beans. If a particular package of coffee truly contains Kona coffee
 5
 6   beans, these elements tend to be present in high concentrations. If these elements are not present in

 7   high concentrations, then the package is unlikely to contain Kona coffee.
 8
              53.      Moreover, as a direct result of the local soil and rainfall, certain elements
 9
     are notpresent in high concentrations in Kona coffee beans. If a particular package of coffee truly
10
11   contains only Kona coffee beans, then these elements tend notto be present in high concentrations. If

12   they are present in high concentrations, then the package is unlikely to contain Kona coffee.
13            54.      Scientists can examine the concentration of each of the elements that are found in Kona
14
     coffee beans, as well as the concentration of each of the elements that are notfound in Kona coffee
15
     beans. By combining this information, scientists can determine with high confidence whether a
16
17   particular package is authentic Kona coffee.

18            55.      In practice, instead of looking at the concentration of an isolated element like
19
     barium (Ba) or nickel (Ni), scientists examine the ratio of the concentrations of pairs of elements. The
20
     reason for this approach is simple. If you were to roast coffee beans for ten minutes longer, you would
21
22   not impact the amount of barium or nickel in the sample, but you would burn away more of the overall

23   coffee bean. The concentration of barium would therefore increase, since it is defined as the mass of
24   barium divided by the mass of the total bean. And the concentration of nickel would therefore
25
     increase, since it is defined as the mass of nickel divided by the mass of the total bean. But the ratio
26
     of the concentration of barium to the concentration of nickel would be unchanged. And since the lab
27


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -19                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 24 of 69




 1   does not know how long particular coffee samples were roasted by the Defendants, the scientists focus
 2   on measures that do not change with roasting.
 3
              56.      Having tested barium and nickel, scientists have determined that authentic Kona coffee
 4
     has a ratio of the concentration of barium to the concentration of nickel, also called the
 5
 6   relative concentration, that falls within a certain range. If an unknown sample has a relative

 7   concentration within that range, it may or may not be Kona. But if an unknown sample has a relative
 8
     concentration clearly outside that range, it is highly unlikely to be Kona. (This analysis makes intuitive
 9
     sense. A veterinarian knows that dogs weigh between 1 and 325 pounds. If that veterinarian sees an
10
11   animal that weighs 100 pounds, which is clearly in the range of observed dog weights, the veterinarian

12   would say that the animal may or may not be a dog. But if that veterinarian sees an animal that weighs
13   500 pounds, which is well outside the range of previously-observed dog weights, the veterinarian
14
     would immediately note that the animal is highly unlikely to be a dog.)
15
              57.      Determining the concentrations of particular elements and isotopes (which are simply
16
17   variations of a particular element) is a process that requires significant scientific expertise and

18   expensive instrumentation. The scientific techniques of elemental analysis and isotopic analysis1 are
19
     widely accepted in the scientific community, and have been used in studies of various food products
20
     (including coffee). Unfortunately, these tests are very expensive. For that reason, the growers have
21
22   never before had access to this kind of evidence.

23            58.      It is important to recognize that Defendants (who are likely to protest any and all
24   aspects of scientific testing) could prove their innocence without retaining a single scientist, and
25
26            1
               Two different types of isotopic testing have been performed to confirm whether a defendant has falsely
     designated Kona as the origin of its coffee products. The first test examined strontium isotopes, and the second
27   test examined hydrogen and oxygen isotopes.


                                                                                            KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -20                                         701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                                 S eattle,W ashington98104
                                                                                                    M ain:(206)223 1313
                                                                                                      Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 25 of 69




 1   without conducting a single lab test. They could simply provide evidence of where they bought
 2   legitimate Kona coffee that they have been selling at retail. Any legitimate Kona coffee products must
 3
     ultimately have been grown on a farm owned by a Plaintiff or prospective Class member.
 4
              59.      It is also important to recognize that Defendants are sophisticated participants in the
 5
 6   premium coffee marketplace. On information and belief, certain named defendants employ

 7   professional coffee buyers whose job function is to source coffees for their products. In other words,
 8
     much like a professional jeweler could never plausibly claim to be confused about the difference
 9
     between a Rolex and a Timex, these sophisticated defendants cannot plausibly claim to be confused
10
11   about the coffee they are procuring. The Defendants and their buyers know exactly what they are

12   buying, and what they are selling.
13               V III. TH E D E FE N D A N TS ’P RO D UC TS A N D W RO N GFUL A C TS
14
              60.      Defendants use marketing and packaging that tell consumers that they are buying
15
     packages of Kona coffee, but those packages do not contain Kona coffee.
16
17            61.      For each Defendant, this complaint includes one or more examples of particular

18   products in their product line.            The examples provided in this complaint are intended to be
19   representative, and not necessarily exhaustive, of the deceptive products manufactured and/or sold by
20
     each defendant. Sampling has shown that nearly every product labeled “Kona” in their product lines
21
     misrepresents the origin of the coffee beans contained in the package. Given the scarcity of authentic
22
23   Kona coffee (remember that Kona coffee represents only 0.01% of the worldwide supply of coffee)

24   and the high profitability of marketing commodity coffee as if it were Kona coffee, it is no surprise
25
     that any defendant that is willing to engage in such deceptive practices would consistently practice
26
27


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -21                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 26 of 69




 1   their deception across all product lines. An unscrupulous merchant selling counterfeit Rolex watches
 2   on a street corner tends not to mix a real Rolex into inventory every once in a while.
 3
              62.      For each example product, this complaint includes two graphs that shed light on the
 4
     true contents of the package. The graphs are based on the ratios of elemental concentrations discussed
 5
 6   above. The graphs included in this complaint are only a subset of the data collected on each deceptive

 7   product. For each product, additional data reinforces the results shown below.
 8
              63.      For any particular coffee sample, a scientist can calculate the ratio between the
 9
     concentration of strontium (Sr), and the concentration of zinc (Zn). For authentic Kona coffee, that
10
11   ratio falls within a narrow range. A scientist can similarly calculate the ratio between the concentration

12   of barium (Ba), and the concentration of nickel (Ni). For authentic Kona coffee, that ratio also falls
13   within a narrow range. Those two ratios can be plotted on a scatter plot, creating a visual that indicates
14
     whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
15
     dots in each scatter plot below show the observed ratios from over one hundred samples of authentic
16
17   Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.

18   Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’
19
     designation of the origin of its coffee products as Kona is false.
20
              64.      For any coffee sample, a scientist can also calculate the ratio between the concentration
21
22   of cobalt (Co), and the concentration of zinc (Zn). For authentic Kona, that ratio falls within a narrow

23   range. And a scientist can calculate the ratio between the concentration of manganese (Mn), and the
24   concentration of nickel (Ni). For authentic Kona, that ratio also falls within a narrow range. As with
25
     the earlier ratios, those two ratios can be plotted on a scatter plot, creating another visual that indicates
26
     whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -22                                 701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                         S eattle,W ashington98104
                                                                                            M ain:(206)223 1313
                                                                                              Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 27 of 69




 1   dots in each scatter plot below show the observed ratios from over one hundred samples of authentic
 2   Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.
 3
     Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’
 4
     designation of Kona as the origin of its coffee products is false.
 5
 6                65. PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”). The Maui Coffee

 7   Company packages are unequivocal. The packages prominently say either “100% Kona Coffee” or
 8
     “100% Kona Macadamia Nut” in large block print on the front panel. Seeing that packaging on a shelf
 9
     or online, a consumer would conclude that the package contains no coffee beans other than Kona
10
11   coffee beans.

12                66. MCC falsely designates the geographic origin of its “Kona” coffee products with the
13   prominent placement of 100% KONA on the front of the packaging. MCC furthers this deception
14
     through its product descriptions published on its online store. MCC deceptively describes its “100%
15
     Kona Coffee” product as follows:
16
17                     Without a doubt, one of the world’s most sought-after beans by coffee
                       connoisseurs! Taste the full rich flavor of 100% Kona Coffee and experience the
18                     magic of the Kona Coast for yourself. Our 100% Pure Kona Coffee has a
                       medium to full body with mild acidity and will be delivered fresh to your
19
                       doorstep. Take a trip to the Kona Coast when you experience the full rich flavor
20                     of our 100% Pure Kona Coffee.

21   MCC describes its “100% Kona Macadamia Nut” product as “Kona goodness with a touch of
22
     island-grown macadamia nuts. It doesn’t get any more Hawaiian than that.” MCC also deceptively
23
     advertises its coffee products as “100% Kona” on its Internet advertising. The deceptive product
24
     descriptions are designed to mislead consumers into believing that MCC’s products contain coffee
25
26   from Hawaii, and more specifically the Kona region of Hawaii. The deceptive marketing, product

27   names, and package designs are all intended to trade off the reputation and goodwill of the Kona name.


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -23                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 28 of 69




 1   They deliberately mislead the consumer into believing that MCC coffee products contain nothing but
 2   premium Kona coffee beans in order to justify the high price MCC charges for what are actually
 3
     ordinary commodity coffee beans. Below are representative images of MCC’s deceptive “Kona”
 4
     coffee products.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                          Figu re M C C -1                          Figu re M C C -2
19
                  67. But while consumers would reasonably believe that the packages in Figures MCC-1
20
     and MCC-2 are pure Kona coffee, the lab tests tell a different story. On the below scatter plot showing
21
22   the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red

23   diamonds) are well outside the range of authentic Kona. In other words, MCC’s designation of Kona
24
     as the origin of the coffee in these products is false.
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -24                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 29 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re M C C -A .

14                68. The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion for the MCC products that were tested. These accused MCC
16
     products (marked by red diamonds) are well outside the range of authentic Kona. In other words,
17
18   MCC’s designation of Kona as the origin of the coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -25                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 30 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re M C C -B
14
                  69. MULVADI CORPORATION. The front of the Mulvadi package says “100% Kona
15
16   Coffee” in two distinct places. The main product banner is “Pure 100% Kona Coffee.” And there is

17   a misleading “Official Seal” that says “100% Kona Coffee.” The purpose of the language that Mulvadi
18   features on the face of its packaging is to mislead consumers into believing that Mulvadi coffee
19
     products come from the Kona District.
20
                  70. Mulvadi deceptively places a gold sticker on its packaging, which it presents as the
21
22   “Official Seal” of the “Independent Kona Coffee Growers Association,” proclaiming that the product

23   is “100% Kona Coffee” from the “Big Island of Hawaii.” On information and belief, there is no such
24
     association that is recognized for certifying Kona coffee products as 100% authentic. Instead, the
25
     “seal” is a marketing ploy intended to deceive consumers as to the source of origin of the coffee sold
26
27   by Mulvadi. The deceptive marketing, product names, and package designs are all intended to trade


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -26                           701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                   S eattle,W ashington98104
                                                                                      M ain:(206)223 1313
                                                                                        Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 31 of 69




 1   off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 2   believing that Mulvadi coffee products contain premium Kona coffee beans, justifying the high price
 3
     Mulvadi charges for what is actually ordinary commodity coffee. Below are representative images of
 4
     Mulvadi’s deceptive “Kona” coffee products, including an image of the “seal.”
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
            Figu re M UL -1                                Figu re M UL -2
19
20                 71. The Mulvadi package is unequivocal as to its contents; it says “100% Kona Coffee”

21   twice on its front face. Seeing that packaging on a shelf or online, any consumer would conclude that
22   the package contains only Kona coffee beans. But the lab tests tell a different story. On the below
23
     scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
24
     (marked by red diamonds) are well outside the range of authentic Kona. These packages are clearly
25
26   not Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee is false.

27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -27                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 32 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re M UL -A

14   The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
15
     the same conclusion. These accused products (marked by red diamonds) are well outside the range of
16
     authentic Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee in these
17
18   products is false.

19
20
21
22
23
24
25
26
27


                                                                              KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -28                          701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                  S eattle,W ashington98104
                                                                                     M ain:(206)223 1313
                                                                                       Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 33 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                                    Figu re M UL -B
13
              72.      HAWAIIAN ISLES KONA COFFEE LTD., LLC. Hawaiian Isles falsely designates the
14
     geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
15
16   of the packaging. Hawaiian Isles advertises its coffee products nationally on the Internet and with

17   digital marketing campaigns through social media sites such as Facebook. With its marketing
18   campaigns, Hawaiian Isles uses deceptive taglines and slogans such as “Taste the Kona Difference,”
19
     “Bring Hawaii Home,” “Give the Gift of Aloha,” “Drink Kona Coffee and Relax,” and “I Want My
20
     Toes in the Sand and Kona Coffee in My Hand,” among others. The deceptive slogans are designed
21
22   to mislead consumers into believing that Hawaiian Isles coffee products primarily contain coffee from

23   Hawaii, and more specifically the Kona District of Hawaii. In addition, Hawaiian Isles uses deceptive
24
     names for its products intended to mislead consumers into believing that the coffee products contain
25
     a significant amount of Kona coffee.                The deceptive product names include “Kona Classic,”
26
27   “Kona Sunrise,” “Kona Hazelnut,” and “Kona Vanilla Macadamia Nut.” Hawaiian Isles also designs


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -29                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 34 of 69




 1   its product packaging with imagery, text, and advertising slogans intended to mislead the consumer
 2   into believing that the coffee product contains coffee beans predominantly, if not exclusively, grown
 3
     in Hawaii, and specifically in the Kona District. The deceptive marketing slogans, product names,
 4
     and package designs are all intended to trade off the reputation and goodwill of the Kona name. They
 5
 6   deliberately mislead the consumer into believing that Hawaiian Isles coffee products contain

 7   significant amounts of premium Kona coffee beans in order to justify the high price Hawaiian Isles
 8
     charges for ordinary commodity coffee.
 9
              73.      Below are several examples of the deceptive “Kona” products sold by Hawaiian Isles.
10
11
12
13
14
15
16
17
18
19
20
21                             Figu re H I-1                           Figu re H I-2
22
     The packages themselves state “Made in Hawaii” on a banner on the front, above a map of Hawaii
23
     and a photograph of palm trees at sunset. The marketing copy on the side of the package states that
24
     the contents were “freshly roasted and packaged in Hawaii.” The package also states that “Kona
25
26   Coffee is grown on the Big Island’s Kona Coast.” Given Hawaiian Isles’ unequivocal designation of

27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -30                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 35 of 69




 1   “Kona” as the origin of the coffee in its products, consumers buying these products would reasonably
 2   believe that Kona, and only Kona, was the origin of the coffee contained therein.
 3
                  74. But while consumers would reasonably believe that the packages in Figures HI-1 and
 4
     HI-2 contain coffee that originates exclusively from Kona, the lab tests tell a different story. On the
 5
 6   below scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused

 7   products (marked by red diamonds) are well outside the range of authentic Kona. In other words, the
 8
     science indicates that the coffee contained in the Hawaiian Isles packages is highly unlikely to
 9
     originate from Kona.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
                                                      Figu re H I-A
24
     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
25
     the same conclusion. These accused products (marked by red diamonds) are well outside the range of
26
27   authentic Kona. Again, the science indicates that the coffee contained in the Hawaiian Isles packages


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -31                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 36 of 69




 1   is highly unlikely to originate from Kona. In other words, Hawaiian Isles’ designation of Kona as the
 2   origin of the coffee in these products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                                      Figu re H I-B
16
              75.      In fact, these bags appear to contain very little Kona coffee, if any. As a simple
17
18   indicator, note that authentic Kona has an average of less than forty times (40x) as much manganese

19   as nickel. In contrast, some Hawaiian Isles samples have one hundred twenty times (120x) as much
20   manganese as nickel. This evidence, and similar evidence from many other ratios, leads to the
21
     conclusion that there must be very little Kona in this package. In other words, Hawaiian Isles’
22
     designation of Kona as the origin of the coffee in these products is false.
23
24            76.      Even a consumer understanding this package to be a blend of Kona and other coffees

25   (which is a conclusion that very few consumers would draw based on this particular packaging) would
26
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -32                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 37 of 69




 1   expect the package to contain a meaningful percentage of Kona beans. Given the deviation in the
 2   concentration ratios, though, it is implausible that this package meets those consumer expectations.
 3
              77.      GOLD DEFENDANTS. Gold Defendants falsely designate the geographic origin of
 4
     their “Kona” coffee products with the prominent placement of KONA on the front of the packaging.
 5
 6   Gold Defendants boast on the packaging of the Gold Coffee Products, and on at www.goldcoffee.com,

 7   that the “Kona” coffee contained in their coffee products is cultivated on a 900-acre plantation in the
 8
     Kona District, which Gold Defendants commonly refer to as the Parry Estates or Kona Gold
 9
     Plantation. With their marketing, Gold Defendants use deceptive taglines and slogans such as “Grown
10
11   in paradise. Enjoyed worldwide,” “The Hawaiian Difference,” “From our land to your hand”

12   (superimposed over a photograph of a tropical island), and “Striking flavor. Exotic character”
13   (superimposed over an image of lava flow). The deceptive slogans and imagery are designed to
14
     mislead consumers into believing that Gold Coffee Products contain coffee from Hawaii, and more
15
     specifically the Kona District of Hawaii. The deceptive product packaging prominently features the
16
17   word “Kona” in large font and includes pictures of volcanic mountains, Bird of Paradise flowers, and

18   other imagery indicative of Hawaii. The deceptive marketing, product names, and package designs are
19
     all intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead the
20
     consumer into believing that Gold Coffee Products contain significant amounts of premium Kona
21
22   coffee beans in order to justify the high price Gold Defendants charge for what is actually ordinary

23   commodity coffee.
24            78.      Below are representative images of the Gold Defendants’ deceptive “Kona” coffee
25
     products.
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -33                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 38 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                             Figu re H G-1                                 Figu re H G-2

14            79.      But while consumers would reasonably believe that the coffee in package HG-1
15   predominantly consisted of Kona beans, and the coffee in HG-2 contained nothing but 100% Kona,
16
     the lab tests tell a different story. On the below scatter plot showing the strontium-to-zinc ratio and the
17
     barium-to-nickel ratio, these accused products (marked by red diamonds) are well outside the range
18
19   of authentic Kona. In other words, the Gold Defendants’ designation of Kona as the origin of the

20   coffee in these products is false.
21
22
23
24
25
26
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -34                               701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                       S eattle,W ashington98104
                                                                                          M ain:(206)223 1313
                                                                                            Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 39 of 69




 1                                                                        Gold Coffee Products
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                      Figu re H G-A

14            80.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, the Gold Defendants’ designation of Kona as the
17
18   origin of the coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -35                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 40 of 69




 1                                                                        Gold Coffee Products
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re H G-B

14            81.      In fact, the tested Gold Coffee Products contain very little Kona coffee, if any. As an
15   indicator, note that authentic Kona has an average of less than forty times (40x) as much manganese
16
     as nickel. In contrast, tests show that one of the Gold Coffee Product samples has roughly one hundred
17
     forty times (140x) as much manganese as nickel. This evidence, and similar evidence from many
18
19   other ratios, leads to the conclusion that there is very little Kona in this bag.

20            82.      Even a consumer understanding the coffee in the package shown in HG-1 to be a blend
21
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
22
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
25   expectations.

26            83.      COST PLUS/WORLD MARKET. World Market sells both its own private-label coffee
27
     products and coffee products offered by third parties, including coffee products falsely identified as

                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -36                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 41 of 69




 1   Kona coffee. World Market falsely designates the geographic origin of its “Kona” coffee products
 2   with the prominent placement of KONA on the front of the packaging. For example, World Market
 3
     sells its own private-label coffee product labeled “Hawaiian Kona Blend” in packaging intended to
 4
     mislead the consumer into believing the that the product contains a significant amount of Kona coffee
 5
 6   beans, when the product actually contains little to no Kona coffee. The deceptive packaging features

 7   hibiscus flowers and the prominent placement of geographic terms “Hawaiian” and “Kona” in the
 8
     center of the package label. The deceptive product names and package designs are all intended to trade
 9
     off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
10
11   believing that World Market coffee products contain significant amounts of premium Kona coffee

12   beans in order to justify the high price World Market charges for what is actually ordinary commodity
13   coffee.
14
               84.     Below is a sample image of the deceptive packaging used by World Market for its
15
     private-label “Kona” coffee product.
16
17
18
19
20
21
22
23
24
25
26
27


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -37                           701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                   S eattle,W ashington98104
                                                                                      M ain:(206)223 1313
                                                                                        Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 42 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re W M -1
14
              85.      In addition, World Market sells a variety of deceptive coffee products from Hawaiian
15
     Isles, such as those shown above in paragraph 73, all of which mislead the consumer into believing
16
17   that the products contain a significant amount of Kona coffee beans when they actually contain little

18   or no Kona.
19
              86.      While consumers would reasonably believe that the coffee in package WM-1
20
     predominantly consisted of Kona beans, the lab tests tell a different story. On the below scatter plot
21
22   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by

23   red diamonds) are well outside the range of authentic Kona. In other words, World Market’s
24   designation of Kona as the origin of the coffee in these products is false.
25
26
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -38                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 43 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re W M -A
14
15            87.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, World Market’s designation of Kona as the origin
18
     of the coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -39                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 44 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re W M -B

14
15            91.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, World Market samples range as high as one
18
     hundred forty times (140x) as much manganese as nickel. This evidence, and similar evidence from
19
     many other ratios, leads to the conclusion that there is very little Kona in this bag.
20
21            92.      Even a consumer understanding the coffee in the package shown in WM-1 to be a blend

22   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
23
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
24
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
25
     expectations.
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -40                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 45 of 69




 1            93.      BOYER’S. Boyer’s falsely designates the geographic origin of its “Kona” coffee
 2   products with the prominent placement of KONA on the front of the packaging. For example, Boyer’s
 3
     sells at least two different “Kona” coffee products. One is labeled “Café Kona” and the other is labeled
 4
     “Kona Blend.” The Boyer’s packaging is intended to mislead the consumer into believing the that the
 5
 6   product contains a significant amount of Kona coffee beans, when the product actually contains little

 7   to no Kona coffee. The deceptive product names are intended to trade off the reputation and goodwill
 8
     of the Kona name. They deliberately mislead the consumer into believing that Boyer’s coffee products
 9
     contain significant amounts of premium Kona coffee beans in order to justify the high price Boyer’s
10
11   charges for what is actually ordinary commodity coffee. By using the term “Kona” to describe its

12   products, Boyer’s is falsely designating the geographic origin of the product, creating confusion
13   around the geographic origin, and damaging the geographic designation itself. Boyer’s use of the term
14
     “Kona” in the context of extolling the virtues of Colorado roasting undermines the meaning of the
15
     term, damaging its value to the farmers of authentic Kona in the Kona District.
16
17            94.      Below are representative images of Boyer’s deceptive “Kona” coffee products.

18
19
20
21
22
23
24
25
26
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -41                             701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                     S eattle,W ashington98104
                                                                                        M ain:(206)223 1313
                                                                                          Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 46 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                               Figu re B C -1                                     Figu re B C -2 2

16
17
              95.      While the packages say Kona, the lab tests tell a different story. On the below scatter
18
     plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
19
20   (marked by red diamonds) are well outside the range of authentic Kona. In other words, Boyer’s

21   designation of Kona as the origin of the coffee in these products is false.
22
23
24
25
26
     2
      Boyer’s uses several variations of its packaging, but the differences are immaterial. Plaintiffs have archive
27   photographs of each package actually tested.


                                                                                           KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -42                                       701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                               S eattle,W ashington98104
                                                                                                  M ain:(206)223 1313
                                                                                                    Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 47 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re B C -A
14
15            96.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, Boyer’s designation of Kona as the origin of the
18
     coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -43                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 48 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re B C -B

14
15            97.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, Boyer’s samples range as high as one hundred
18
     ten times (110x) as much manganese as nickel. This evidence, and similar evidence from many other
19
     ratios, leads to the conclusion that there is very little Kona in this bag.
20
21            98.      Even a consumer understanding the coffee in the packages shown in BC-1 and BC-2

22   to be a blend of Kona and other coffees (a conclusion that very few consumers would draw based on
23
     this particular packaging) would expect the package to contain a meaningful percentage of Kona
24
     beans. Given the deviation in the concentration ratios, though, it is implausible that this package meets
25
     those consumer expectations.
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -44                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 49 of 69




 1            99.      L&K COFFEE CO. LLC (MAGNUM EXOTICS).                  L&K falsely designates the
 2   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 3
     of the packaging. With its marketing and packaging, L&K uses deceptive taglines and slogans such
 4
     as “Certified,” “Kona High Mountain Coffee” and “100% High MT. Arabica Coffee.” On its online
 5
 6   store, L&K describes its “Kona” coffee product as “Grown high in the mountains of Hawaii, this

 7   blended coffee has the perfect balance of light taste, full body and moderate acidity.” The deceptive
 8
     marketing is designed to mislead consumers into believing that L&K’s Magnum Exotics “Kona”
 9
     products contain coffee from the Kona District, when the coffee products actually do not contain a
10
11   significant amount of Kona coffee, if any. L&K also designs its Magnum Exotics product packaging

12   with imagery and text intended to mislead the consumer into believing that the coffee product contains
13   coffee beans predominantly, if not exclusively, grown in Hawaii, and specifically in the Kona region.
14
     The deceptive imagery utilized by L&K includes illustrations of beaches, hummingbirds, hibiscus
15
     flowers, toucan birds, and tropical islands. The deceptive marketing, product names, and package
16
17   designs are all intended to trade off the reputation and goodwill of the Kona name. They deliberately

18   mislead the consumer into believing that L&K’s Magnum Exotics coffee products contain significant
19
     amounts of premium Kona coffee beans in order to justify the high price L&K charges for what is
20
     actually ordinary commodity coffee.
21
22            100.     Below is a representative image of L&K’s deceptive “Kona” coffee products.

23
24
25
26
27


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -45                           701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                   S eattle,W ashington98104
                                                                                      M ain:(206)223 1313
                                                                                        Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 50 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re M E -1
14
              101.     While consumers would reasonably believe that the coffee contained in the package
15
     shown in Figure ME-1 originated from Kona, the lab tests tell a different story. On the below scatter
16
17   plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
18   (marked by red diamonds) are well outside the range of authentic Kona. In other words, L&K’s
19
     designation of Kona as the origin of the coffee in these products is false.
20
21
22
23
24
25
26
27


                                                                                   KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -46                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 51 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re M E -A

14            102.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, L&K’s designation of Kona as the origin of the
17
     coffee in these products is false.
18
19
20
21
22
23
24
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -47                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 52 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figu re M E -B

14            103.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that
15   authentic Kona has an average of less than forty times (40x) as much manganese as nickel. In contrast,
16
     Magnum Exotics samples range as high as one hundred forty-five times (145x) as much manganese
17
     as nickel. This evidence, and similar evidence from many other ratios, leads to the conclusion that
18
19   there is very little Kona in L&K’s Magnum Exotics coffee products.

20            104.     Even a consumer understanding the coffee in the package shown in ME-1 to be a blend
21
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
22
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
25   expectations.

26            105.     COPPER MOON COFFEE. Copper Moon falsely designates the geographic origin of
27
     its “Kona” coffee products with the prominent placement of KONA on the front of the packaging. In

                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -48                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 53 of 69




 1   addition, Copper Moon uses deceptive names for its products intended to mislead consumers into
 2   believing that the coffee products contain a significant amount of Kona coffee. The deceptive product
 3
     names include “Kona 100% Arabica Premium Blend,” and “Kona Premium Blend.” On its website,
 4
     Copper Moon identifies the sources of the beans used in their coffee products, which include
 5
 6   Nicaragua, Rwanda, Peru, and Ethiopia. Noticeably absent is any description for the source of the

 7   Kona coffee that they purportedly use in their Kona coffee products. Copper Moon also designs its
 8
     product packaging with imagery and text intended to mislead the consumer into believing that the
 9
     product labeled “Kona” contains coffee beans predominantly, if not exclusively, grown in the Kona
10
11   District. For example, Copper Moon’s “Kona” products prominently feature a postage stamp of the

12   iconic plumeria flower, used in Hawaiian lei, to mislead consumers into believing that the origin of
13   the coffee product is Kona, Hawaii. The deceptive marketing, product names, and package designs
14
     are all intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead
15
     the consumer into believing that Copper Moon coffee products contain significant amounts of
16
17   premium Kona coffee beans in order to justify the high price Copper Moon charges for ordinary

18   commodity coffee beans.
19
              106.     Below are representative images of Copper Moon’s deceptive “Kona” coffee products.
20
21
22
23
24
25
26
27


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -49                           701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                   S eattle,W ashington98104
                                                                                      M ain:(206)223 1313
                                                                                        Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 54 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                                                      Figu re C M -1
13
              107.     Copper Moon follows the term “Kona” with the percentage “100%,” which alone
14
15   reinforces the impression that the coffee is unadulterated Kona. The misleading placement of “100%”

16   near the term “Kona” is a deceptive practice employed by Copper Moon and other defendants to
17
     mislead consumers into believing that the product contains 100% Kona coffee.
18
              108.     Copper Moon also labels its product as “100% Arabica,” which is a deception that is
19
20   common across many defendants. Like over 75% of the world’s coffee production, Kona is a kind of

21   Arabica coffee bean. The term “Kona” followed by the phrase “100% Arabica” is therefore consistent
22   with the bag containing pure Kona coffee. And it is not consistent with the bag containing non-Kona
23
     Arabica coffees. Imagine, for example, that the package had said “Kona — 100% Coffee.” That
24
     marketing line would be just as true for real Kona, and just as meaningless, as the “100% Arabica”
25
26   line. And that language would never be interpreted as allowing the substitution of commodity coffee,

27   since it “discloses” that it contains 100% coffee. Similarly, labeling a product with the phrase


                                                                               KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -50                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 55 of 69




 1   “100% Arabica” does not allow a defendant to substitute cheaper Arabica beans for Kona beans, while
 2   misleading consumers to believe that the product contains 100% Kona coffee.
 3
              109.     But while consumers would reasonably believe that the package in Figures CM-1
 4
     contains 100% Kona coffee, the lab tests tell a different story. On the below scatter plot showing the
 5
 6   strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red

 7   diamonds) are well outside the range of authentic Kona. In other words, Copper Moon’s designation
 8
     of Kona as the origin of the coffee in its products is false.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                                    Figu re C M -A
23
              110.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
24
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
25
     outside the range of authentic Kona. In other words, Copper Moon’s designation of Kona as the origin
26
27   of the coffee in its products is false.


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -51                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 56 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re C M -B
14
15            111.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has an average of less than eight times (8x) as much barium as nickel. In contrast, a
17   Cooper Moon sample has over thirty times (30x) as much barium as nickel. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
              112.     Even a consumer understanding the coffee in the package shown in CB-1 to be a blend
20
21   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular

22   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
     expectations.
25
              113.     CAMERON’S. Cameron’s falsely designates the geographic origin of its “Kona” coffee
26
27   products with the prominent placement of KONA on its packaging. Cameron’s also describes its


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -52                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 57 of 69




 1   “Kona” coffee products as “premium,” when the coffee beans in the product are not “premium” beans
 2   from Kona but are instead merely commodity coffee beans from other regions of the world. To further
 3
     deceive consumers as to the origin of the coffee beans in their “Kona” coffee products, Cameron’s
 4
     packaging features a tropical flower to further the association between Hawaii and the Cameron’s
 5
 6   product in the mind of the consumer. Cameron’s false designation of Kona as the origin of the coffee

 7   is intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead the
 8
     consumer into believing that Cameron’s coffee products contain premium Kona coffee beans in order
 9
     to justify the high price Cameron’s charges for ordinary commodity coffee beans.
10
11            114.     Below are representative images of the deceptive packaging used by Cameron’s for its

12   “Kona” coffee products.
13
14
15
16
17
18
19
20
21
22
                                       Figu re C C -1            Figu re C C -2
23
              115.     But while consumers could reasonably believe that the packages in Figures CC-1 and
24
25   CC-2 contain nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot

26   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by
27


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -53                               701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                       S eattle,W ashington98104
                                                                                          M ain:(206)223 1313
                                                                                            Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 58 of 69




 1   red diamonds) are well outside the range of authentic Kona. In other words, Cameron’s designation
 2   of Kona as the origin of the coffee in its products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                                    Figu re C C -A
17            116.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
18
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
19
     outside the range of authentic Kona. In other words, Cameron’s designation of Kona as the origin of
20
21   the coffee in its products is false.

22
23
24
25
26
27


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -54                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 59 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re C C -B
14
15            117.     Even a consumer understanding the coffee in the package shown in CC-1 to be a blend

16   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
17   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
18
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
19
     expectations.
20
21            118.     THE KROGER CO. With its private-label “Kivu,” Kroger falsely designates the

22   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the label
23
     of both its pre-packaged products and its self-serve dispensers. In addition, Kroger sells coffee
24
     products from Gold Defendants, which also falsely designates Kona as the geographic origin. Kroger
25
     designs its product packaging with imagery intended to mislead the consumer into believing that the
26
27   coffee product contains coffee beans grown in the Kona District.           The deceptive packaging


                                                                                KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -55                            701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                    S eattle,W ashington98104
                                                                                       M ain:(206)223 1313
                                                                                         Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 60 of 69




 1   prominently features the word KONA with images of hibiscus flowers and tropical islands. The self-
 2   serve dispensary for the Kivu coffee describes the product as “premium coffee … grown on the steep
 3
     slopes of the Kona region of Hawaii.” These statements are intended to mislead consumers into
 4
     believing that the Kona coffee sold under the Kivu label is cultivated in the Kona region, when in fact
 5
 6   the product is mostly commodity coffee beans grown in other parts of the world. The deceptive

 7   package design featuring the false designation of Kona as the origin of the coffee is intended to trade
 8
     off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 9
     believing that Kroger’s coffee products contain nothing but premium Kona coffee beans in order to
10
11   justify the high price Kroger charges for ordinary commodity coffee beans.

12            119.     Below is a sample image of the deceptive packaging used by Kroger for its private-label
13   “Kona” coffee product at its self-serve dispensers found in its retail stores.
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    Figu re Kroger-1


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -56                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 61 of 69




 1            120.     But while consumers could reasonably believe that the package in Figure Kroger-1
 2   contains nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot showing
 3
     the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red
 4
     diamonds) are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona
 5
 6   as the origin of the coffee in its Kivu products is false.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
                                                      Figu re Kroger-A
20
21            121.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

22   ratio reinforces the same conclusion. These accused Kroger Kivu products (marked by red diamonds)
23
     are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona as the
24
     origin of the coffee in its Kivu products is false.
25
26
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -57                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 62 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                      Figu re Kroger-B
14
15            122.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has less strontium than zinc. (See Figure Kroger-A.) In contrast, Kivu samples have
17   between four times (4x) and six times (6x) as much strontium as zinc. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
              123.     Even a consumer understanding the coffee in the package shown in Kroger-1 to be a
20
21   blend of Kona and other coffees (a conclusion that very few consumers would draw based on this

22   particular packaging) would expect the package to contain a meaningful percentage of Kona beans.
23
     Given the deviation in the concentration ratios, though, it is implausible that this package meets those
24
     consumer expectations.
25
              124.     AMAZON.COM. Through its online store at www.amazon.com, Amazon sells a variety
26
27   of deceptive coffee products, including but not limited to the following: MCC, Hawaiian Isles, Gold


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -58                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
             Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 63 of 69




 1   Coffee Products, Mulvadi, Cameron’s, Copper Moon, Hazz, and Magnum Exotics. Each of these
 2   brands offers products through Amazon that falsely designate KONA as the origin of the coffee beans.
 3
     And Amazon wrongfully profits on each sale.
 4
              125.     WALMART. Walmart sells a variety of deceptive coffee products, including but not
 5
 6   limited to the following: MCC, Copper Moon, Cameron’s, Gold Coffee Products, Boyer’s, Hawaiian

 7   Isles, and Mulvadi. Walmart wrongfully profits on each sale.
 8
              126.     COSTCO. Costco sells a variety of deceptive coffee products, including but not limited
 9
     to Magnum Exotics and Gold Coffee Products. Costco wrongfully profits on each sale.
10
11            127.     BED BATH & BEYOND. Bed Bath sells a variety of deceptive coffee products,

12   including but not limited to Copper Moon. Bed Bath wrongfully profits on each sale.
13            128.     ALBERTSONS & SAFEWAY. Albertsons and Safeway generally offer for sale the same
14
     coffee products featuring Kona on the label. They both sell a variety of deceptive coffee products,
15
     including but not limited to Hawaiian Isles. Safeway also sells deceptive coffee products from
16
17   Cameron’s. Albertsons and Safeway wrongfully profit on each sale.

18            129.     MNS LTD. (“ABC”). ABC sells a variety of deceptive coffee products, including but
19
     not limited to the following: Mulvadi, MCC and Hawaiian Isles. ABC wrongfully profits on each
20
     sale.
21
22            130.     TJX. Through its retail stores branded T.J. Maxx, TJX sells a variety of deceptive

23   coffee products, including but not limited to the following: Gold Coffee Products, Magnum Exotics,
24   and Kona Roasting Co. TJX wrongfully profits on each sale.
25
26
27


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -59                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 64 of 69




 1            131.     MARSHALLS OF MA. Through its retail stores branded Marshalls, Marshalls of MA
 2   sells a variety of deceptive coffee products, including but not limited to the following: Gold Coffee
 3
     Products, Magnum Exotics, and Kona Roasting Co. Marshalls of MA wrongfully profits on each sale.
 4
              132.     SPROUTS. Sprouts sells a variety of deceptive coffee products, including but not
 5
 6   limited to Cameron’s. Sprouts wrongfully profits on each sale.

 7                                         C A US E O F A C TIO N
                 FA L S E D E S IGN A TIO N O F O RIGIN ,FA L S E A D V E RTIS IN G,A N D
 8
                       UN FA IR C O M P E TITIO N UN D E R L A N H A M A C T § 43(a)
 9                                          (15 U.S .C .§ 1125(a))
10            133.     Plaintiffs hereby incorporate by reference the allegations of the foregoing paragraphs
11
     as though fully set forth herein.
12
              134.     Section 43(a) of the Lanham Act provides in pertinent part: “Any person, who, on or
13
14   in connection with any goods or services, or any container of goods, uses in commerce any word, term,

15   name, symbol, or device, or any combination thereof, or any false designation of origin, false or
16   misleading description of fact, or false or misleading representation of fact, which ... (A) is likely to
17
     cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of
18
     such person with another person, or as to the origin, sponsorship, or approval of his or her goods,
19
20   services, or commercial activities by another person, or (B) in commercial advertising or promotion,

21   misrepresents the nature, characteristics, qualities, or geographic origin of his or her or another
22
     person’s goods, services, or commercial activities, shall be liable in a civil action by any person who
23
     believes that he or she is or is likely to be damaged by such act.” 15 U.S.C. §1125(a)(1)(A)&(B).
24
25            135.     Plaintiffs and the Class, comprised entirely of farmers of authentic Kona coffee, have

26   a reasonable and genuine interest to be protected against the Defendants’ false designation of origin
27   and sale of coffee products fraudulently labeled as Kona.


                                                                                  KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -60                              701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                      S eattle,W ashington98104
                                                                                         M ain:(206)223 1313
                                                                                           Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 65 of 69




 1            136.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1), Defendants
 2   have used, continue to use and/or profit from the use of the Kona name as a false designation of origin.
 3
              137.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(A),
 4
     Defendants’ false designation of origin for the coffee products they manufacture, distribute and/or sell
 5
 6   in commerce is likely to cause consumer confusion and mistaken purchases, and is likely to deceive

 7   consumers as to the origin of the coffee products manufactured, distributed and/or sold by Defendants.
 8
              138.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(B), Defendants
 9
     have used in commerce descriptions that falsely and/or misleadingly designate Kona as the origin of
10
11   the coffee products, when most of the coffee beans contained in the coffee products were sourced from

12   other regions of the world.
13            139.     By marketing and selling coffee products that falsely designate Kona as the origin of
14
     coffee beans that are of inferior quality, Defendants are damaging the reputation and goodwill of the
15
     Kona name, as well as the market value of authentic Kona coffee, to the detriment of Plaintiffs and
16
17   the Class.

18            140.     Plaintiffs and the Class are comprised of farmers of authentic Kona coffee who have
19
     been and continue to be damaged by Defendants’ violations of the Lanham Act, and are therefore
20
     entitled to equitable relief, including a permanent injunction, and damages in an amount to be proven
21
22   at trial. As a component of damages to be awarded, Plaintiffs and the Class request a substantial award

23   to finance a national corrective advertising campaign to help remedy the harm that Defendants have
24   caused to the goodwill and reputation of the Kona name.
25
              141.     Because Defendants are sophisticated participants in the coffee industry, with
26
     designated coffee buyers and designated coffee product managers, they have full knowledge of exactly
27


                                                                                 KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -61                             701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                     S eattle,W ashington98104
                                                                                        M ain:(206)223 1313
                                                                                          Fax:(206)682 7100
              Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 66 of 69




 1   what they are buying and what they are selling. Given the egregious nature of the Defendants’ false
 2   designation of Kona as the source of their commodity coffee beans, Plaintiffs and the Class seek an
 3
     award of three times actual damages.
 4
               142.    Pursuant to 15 U.S.C. §1117(a), Plaintiffs and the Class are entitled to recover
 5
 6   Defendants’ profits earned through the sale of various coffee products that falsely designate Kona as

 7   the origin of the coffee beans.
 8
               143.    As a direct and proximate result of their wrongful conduct as alleged above, Defendants
 9
     have caused, and will continue to cause, immediate and irreparable injury to Plaintiffs and the Class,
10
11   and to their business, reputation, and goodwill, for which there is no adequate remedy at law. As such,

12   Plaintiffs and the Class are entitled to an injunction under 15 U.S.C. §1116 permanently restraining
13   Defendants, both individually and collectively, from using the name “Kona” in their labels, packaging,
14
     promotions, marketing, or advertising of any Kona product that they roast, manufacture, package, or
15
     label.
16
17             144.    Pursuant to 15 U.S.C.§ 1117, Plaintiffs and the Class seek to recover the cost of this

18   action, and, because this case qualifies as exceptional, their reasonable attorneys’ fees.
19
               145.    Plaintiffs and the Class seek to hold Defendants jointly and severally liable for the lost
20
     profits of Plaintiffs and the Class and for corrective advertising necessary to restore the reputation and
21
22   goodwill of the Kona name.

23                                        IX .        P RA Y E R FO R RE L IE F
24             WHEREFORE, Plaintiffs request entry of judgment in their favor and against Defendants and
25
     other relief as follows:
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -62                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 67 of 69




 1            146.     Defendants and its agents, officers, employees, representatives, successors, assigns,
 2   attorneys and all other persons acting for, with, by and through, or under authority from the
 3
     Defendants, and each of them, be permanently enjoined from using the term “Kona” in describing,
 4
     labeling, or packaging Defendants’ own coffee products, or advertising, promoting, marketing or
 5
 6   selling the same.

 7            147.     Defendants be adjudged to have violated 15 U.S.C. § 1125(a) by falsely designating
 8
     their coffee products as originating from Kona, when in fact such goods contain no significant amount
 9
     of Kona coffee beans, if any.
10
11            148.     Pursuant to 15 U.S.C. §1117, that Defendants be held jointly and severally liable for

12   all damages suffered by Plaintiffs and the Class resulting from the acts alleged herein.
13            149.     That as a result of Defendants’ deliberate, willful, and intentional conduct in violation
14
     of 15 U.S.C. § 1125(a), such damages be trebled.
15
              150.     Pursuant to 15 U.S.C. §1117, that Defendants be compelled to account for, and to
16
17   disgorge, any and all of the profits derived by Defendants through illegal acts complained of herein.

18            151.     For an award of funds sufficient to carry out a national corrective advertising campaign
19
     to mitigate the reputational harm Defendants’ wrongful conduct has caused, for which the Defendants
20
     shall be held jointly and severally liable.
21
22            152.     That Defendants be ordered, pursuant to 15 U.S.C. §1118, to deliver up for destruction

23   all containers, labels, signs, prints, packages, wrappers, receptacles, advertising, promotional material,
24   and products, or the like in possession, custody or under the control of Defendants that are determined
25
     to violate Section 43 of the Lanham Act.
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -63                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 68 of 69




 1            153.     That the Court declare this to be an exceptional case and award full costs and reasonable
 2   attorneys’ fees pursuant to 15 U.S.C. §1117.
 3
              154.     That the Court grant prejudgment and post-judgment interest.
 4
              155.     That the Court grant any other remedy to which Plaintiffs and the Class may be entitled
 5
 6   as provided by law or equity.

 7            156.     For such other and further relief, including costs and attorneys’ fees, as allowed by law
 8
     and as the Court deems just and equitable.
 9
                                          D E M A N D FO R JURY TRIA L
10
11            Plaintiffs respectfully demand a trial by jury on all claims and issues so triable.

12            DATED this 30th day of April 2020.
13                                                           KARR TUTTLE CAMPBELL
14                                                           Attorneys for the Plaintiffs

15
                                                             s/Nathan T. Paine
16                                                           Nathan T. Paine, WSBA #34487
                                                             Mark A. Bailey, WSBA #26337
17                                                           701 Fifth Avenue, Suite 3300
18                                                           Seattle, Washington 98104
                                                             Telephone: 206-223-1313
19                                                           Facsimile: 206-682-7100
                                                             Email: npaine@karrtuttle.com
20                                                                   mbailey@karrtuttle.com
21
                                                             s/Pail Richard Brown
22                                                           Paul Richard Brown, WSBA #19357
                                                             Daniel T. Hagen, WSBA #54015
23                                                           701 Fifth Avenue, Suite 3300
24                                                           Seattle, Washington 98104
                                                             Telephone: 206-223-1313
25                                                           Facsimile: 206-682-7100
                                                             Email: pbrown@karrtuttle.com
26
                                                                     dhagen@karrtuttle.com
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -64                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
            Case 2:19-cv-00290-RSL Document 271 Filed 04/30/20 Page 69 of 69




 1                                             C E RTIFIC A TE O F S E RV IC E
 2
              I, Sandy Watkins, affirm and state that I am employed by Karr Tuttle Campbell in King
 3
     County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4
     My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98104. On this day, I caused
 5
     to be filed with the Court a true and correct copy of the foregoing via the Court’s electronic
 6
     filing system, which caused service of the document to all parties registered to receive
 7
     notifications through CM/ECF.
 8
              I declare under penalty of perjury under the laws of the State of Washington that the
 9
10   foregoing is true and correct, to the best of my knowledge.

11            Dated this 30th day of April 2020, at Seattle, Washington.

12                                                       /s/ Sandy Watkins
13                                                       Sandy Watkins, Legal Assistant

14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                                                    KAR R T U   T T L EC AM P BEL L
     S E C O N D A M E N D E D C O M P L A IN T -65                                701 FifthAvenue,S uite3300
     #1314456 v1 / 72448-001                                                        S eattle,W ashington98104
                                                                                           M ain:(206)223 1313
                                                                                             Fax:(206)682 7100
